                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JEFFREY OLSHELFSKE,

     Plaintiff,
                                         Case No. 18-12095
v.
                                         Hon. George Caram Steeh
ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
________________________/

                    ORDER ADOPTING REPORT AND
                    RECOMMENDATION (ECF NO. 18)

     On August 16, 2019, Magistrate Judge Stephanie Dawkins Davis

issued a report and recommendation in this action for social security

disability and supplemental income benefits. Magistrate Judge Davis

recommends that the court deny Plaintiff’s motion for summary judgment,

grant Defendant’s motion for summary judgment, and affirm the decision of

the Commissioner.

                         STANDARD OF REVIEW

     With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which
objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      When reviewing a case under the Social Security Act, the district

court may affirm, modify, or reverse the Commissioner’s decision, with or

without remand. See 42 U.S.C. § 405(g). Findings of fact by the

Commissioner are conclusive if supported by substantial evidence. Id.

The court “must affirm the Commissioner’s decision if it ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’”

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (citation

omitted). “The substantial-evidence standard is met if a ‘reasonable mind

might accept the relevant evidence as adequate to support a conclusion.’”

Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citation

omitted). “When deciding under 42 U.S.C. § 405(g) whether substantial

evidence supports the ALJ’s decision, we do not try the case de novo,

resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

                                 ANALYSIS

      Plaintiff sought disability and supplemental security income benefits,

with an alleged disability onset date of January 4, 2014. The administrative

                                         -2-
law judge (“ALJ”) found that Plaintiff was not disabled prior to February 13,

2017, but became disabled on that date. After the Appeals Council denied

Plaintiff’s request for review, the ALJ’s decision became the final decision

of the Commissioner.

      The ALJ found that Plaintiff suffers from the following severe

impairments: degenerative disc disease of the cervical and lumbar spine,

bilateral carpal tunnel syndrome, depressive disorder, and anxiety. The

ALJ concluded that Plaintiff’s impairments did not meet or equal one of the

listings in the regulations. The ALJ assessed Plaintiff’s residual functional

capacity (“RFC”) and determined that Plaintiff had the ability to perform

sedentary work, including the ability to stand and walk for two hours in an

eight-hour day. The ALJ found that there were a significant number of jobs

that Plaintiff could perform prior to February 13, 2017. As of February 13,

2017, when Plaintiff’s age category changed, the ALJ found Plaintiff to be

disabled and awarded benefits as of that date.

      Magistrate Judge Davis, upon review of the record and the parties’

cross-motions for summary judgment, recommends that the court affirm the

Commissioner’s decision. Plaintiff raises two objections to the magistrate

judge’s report and recommendation. First, Plaintiff objects to the

magistrate judge’s determination that the RFC was supported by

                                         -3-
substantial evidence. Second, Plaintiff objects to the magistrate judge’s

determination that the ALJ did not err in her analysis of Listing 1.04.

      I.    Objection No. 1

      Plaintiff argues that the fact that he used a rolling walker and had an

antalgic gait is inconsistent with the ALJ’s finding that he could stand and

walk for two hours in an eight-hour day. Plaintiff has not, however,

demonstrated that the objective medical findings in the record are

inconsistent with the RFC, or that the RFC is not supported by substantial

evidence. The ALJ acknowledged that Plaintiff used a walker after spinal

surgery, but found that “the medical evidence does not demonstrate that it

was needed long term.” ECF No. 9-2, PageID 55. Plaintiff does not point

to a contrary medical opinion in the record. Although Plaintiff’s doctor

observed that Plaintiff used a walker at times, he did not indicate that it was

“medically required.” See Social Security Ruling 96-9p, 1996 WL 374185

at *7 (“To find that a hand-held assistive device is medically required, there

must be medical documentation establishing the need for a hand-held

assistive device to aid in walking or standing, and describing the

circumstances for which it is needed (i.e., whether all the time, periodically,

or only in certain situations; distance and terrain; and any other relevant

information).”).

                                         -4-
      Moreover, Plaintiff does not provide authority for the proposition that

an antalgic gait necessarily prevents him from standing or walking for two

hours during an eight-hour day. See Higgs v. Bowen, 880 F.2d 860, 863

(6th Cir. 1988) (“The mere diagnosis of [a condition], of course, says

nothing about the severity of the condition.”). The ALJ acknowledged

Plaintiff’s antalgic gait when formulating the RFC. The magistrate judge

found that, although some evidence supports Plaintiff’s position, the RFC

was nonetheless supported by substantial evidence. ECF No. 18, PageID

813-29. After reviewing the record, the court finds no error in her analysis.

      II.   Objection No. 2

      Plaintiff also contends that the ALJ erred in her analysis of whether

Plaintiff’s impairments met or equaled the listing requirements of 20 C.F.R.

§ 404.1520(a). If a claimant has an impairment that meets or equals a

listed impairment in the regulations, the Commissioner will find the claimant

to be disabled. Plaintiff contends that his impairments meet Listing 1.04,

disorders of the spine. The ALJ disagreed, finding that these requirements,

including evidence of nerve root compression, were not met. Plaintiff

asserts that the ALJ erred by not discussing his 2016 MRI. The magistrate

judge correctly noted that the ALJ is not required to cite or discuss every

piece of evidence the record. ECF No. 18 at PageID 836.

                                        -5-
      Further, Plaintiff has not explained how consideration of the 2016

MRI changes the analysis regarding Listing 1.04. “For a claimant to show

that his impairment matches a listing, it must meet all of the specified

medical criteria. An impairment that manifests only some of those criteria,

no matter how severely, does not qualify.” Sullivan v. Zebley, 493 U.S.

521, 530 (1990). Plaintiff has not pointed to specific evidence that

demonstrates that he reasonably could meet all the requirements of Listing

1.04, including nerve root compromise or compression. Although the 2016

MRI showed spinal stenosis, “such a finding does not necessarily establish

the presence of nerve root compression.” Hartel v. Berryhill, 2017 WL

4278517 (M.D. Tenn. Sept. 27, 2017); Gliebe v. Astrue, 2011 WL 7144817

at *19 (N.D. Ohio Dec. 30, 2011) (“Spinal stenosis is a narrowing of the

spinal column or a narrowing of the openings where the nerves leave the

spinal column, whereas nerve root compression is pressure on the nerve.”).

                               CONCLUSION

      For these reasons, the court finds no error in the magistrate judge’s

analysis. Accordingly, IT IS HEREBY ORDERED that Magistrate Judge

Davis’s report and recommendation (ECF No. 18) is ACCEPTED and

ADOPTED as the order of the court.




                                         -6-
     IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (ECF No. 12) is DENIED, Defendant’s motion for summary

judgment (ECF No. 16) is GRANTED, Plaintiff’s objections (ECF No. 19)

are OVERRULED, and the final decision of the Commissioner is

AFFIRMED.

Dated: September 19, 2019

                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE



                                  CERTIFICATE OF SERVICE

             Copies of this Order were served upon attorneys of record on
             September 19, 2019, by electronic and/or ordinary mail.

                                      s/Marcia Beauchemin
                                          Deputy Clerk




                                              -7-
